Citation Nr: 0505513	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  04-31 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1944 to November 1946.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  In September 2001, the veteran's average pure tone 
decibel loss was 36 in the right ear and 48 in the left ear, 
with speech recognition of 88 percent in the right ear and 64 
percent in the left ear.  This translates to Level II hearing 
in the right ear and Level V hearing in the left ear.  

3.  In August 2003, the veteran's average pure tone decibel 
loss was 40 the right ear and 56 in the left ear, with speech 
recognition of 84 percent in the right ear and 30 percent in 
the left ear.  This translates to Level II hearing in the 
right ear and Level XI hearing in the left ear.  

4.  In May 2004, the veteran's average pure tone decibel loss 
was 45 in the right ear and 62 in the left ear, with speech 
recognition of 94 percent in the right ear and 48 percent in 
the left ear.  This translates to Level I hearing in the 
right ear and Level VIII hearing in the left ear.  

5.  In June 2004, the veteran's average pure tone decibel 
loss was 41 in the right ear and 61 in the left ear, with 
speech recognition of 86 percent in the right ear and 14 
percent in the left ear.  This translates to Level II hearing 
in the right ear and Level XI hearing in the left ear.      

6.  The veteran's PTSD is manifested by complaints of 
nightmares, difficulty sleeping, and intrusive thoughts.  

7.  The veteran's PTSD does not result in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short-and long- 
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for bilateral hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321(b)(1), 4.1, 4.87, Diagnostic Code 6101 (2004).  

2.  The criteria for a rating beyond 30 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in July 2003, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.  All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the July 2003 letter sent to the veteran from 
RO, the veteran was informed that he should send any 
additional information within 30 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  While the 
veteran's entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Hearing loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
Rating Schedule allows for such audiometric test results to 
be translated into a numeric designation ranging from level 
I, for essentially normal acuity, to level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing. 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2004).

In exceptional cases, that is, when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa (found at 38 C.F.R. § 4.85(h)), 
whichever results in the higher numeral, and each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a). When the puretone 
threshold is 30 decibels or less at 1,000 hertz and 70 
decibels or more at 2,000 hertz, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher 
numeral. That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 
38 C.F.R. § 4.86(b).  

In this case, the veteran contends that his hearing has 
worsened since the assignment of the 10 percent rating, 
thereby warranting a higher rating for his service-connected 
disability.  The resolution of this issue involves 
determining the level of hearing acuity in each ear.

Private medical records show that the veteran was examined in 
June 2001.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
45
50
LEFT
35
35
40
45
65

speech recognition ability was not noted.  

On the authorized audiological evaluation in September 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
40
50
40
LEFT
35
39
40
55
50







Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 64 percent in the left ear.

On the authorized VA audiological evaluation in August 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
45
50
45
LEFT
55
60
50
55
60







Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 30 percent in the left ear.  
The diagnosis was, results are consistent with a moderate 
high frequency sensori-neural hearing loss of the right ear 
and a moderate to moderately severe flat hearing loss in the 
left ear.  


In April 2004, the veteran appeared at a hearing before a 
hearing officer at the RO and gave testimony in support of 
his claim.  He discussed his hearing loss and the use of 
hearing aids. A complete transcript is of record.  

On the authorized VA audiological evaluation in May 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
50
50
55
LEFT
55
60
60
55
75







Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 48 percent in the left ear.  

On the authorized VA audiological evaluation in June 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
50
45
LEFT
45
65
60
60
60







Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 14 percent in the left ear.

The veteran indicates that he uses hearing aids.  The Board 
would point out that evaluations derived from the schedule 
are intended to make proper allowance for improvement by 
hearing aids.  38 C.F.R. § 4.85 (2004).

In all of the audiometric testing provide to the veteran the 
results equate to various levels in the right ear and in the 
left ear.  The extent of the disability does not, however, 
translate into entitlement to higher disability rating on any 
of the indicated testing because the objective criteria for 
the next higher disability rating have not been met.  The 
scheduler criteria are specific, and the veteran's hearing 
loss during the rating period has not been shown to be of 
sufficient severity to warrant the next higher 20 percent 
schedular rating.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992) (assignment of disability ratings for hearing 
impairment is derived by mechanical application of Rating 
Schedule to numeric designations after audiometric 
evaluations).  

The Board notes in passing that when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
4000 Hertz) is 55 decibels or more, the Roman numeral 
designation for hearing impairment will be determined from 
either Table VI or Table VIa (i.e. based only on puretone 
threshold average), whichever results in the higher numeral.  
38 C.F.R. § 4.86(a) (2004).  In this case, the provisions of 
38 C.F.R. § 4.86(a) are for application only with respect to 
the veteran's left ear, and the Board points out that 
applying Table VIa to the results of the audiologic testing 
of the left ear results in the same numeric designation as 
produced by application of Table VI.  

Accordingly, as the veteran's bilateral defective hearing is 
10 percent disabling, the Board must conclude that an 
increased evaluation for his bilateral defective hearing is 
not warranted under the schedular criteria.  




PTSD

The veteran has been assigned a 30 percent rating for PTSD in 
accordance with the criteria set forth in the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 
(2003). Under rating criteria for PTSD, Diagnostic Code 9411, 
a 30 percent disability rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability rating is warranted for evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent rating will be assigned with evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).
A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

The GAF score is only one factor to be considered in 
ascertaining the degree of impairment caused by the veteran's 
psychiatric illness.  

The record shows that the veteran was examined by VA in 
August 2002.  The claims file was reviewed by the examiner.  
It was noted that the veteran had no psychiatric 
hospitalizations and no psychiatric treatment or mental 
health counseling.  His personal and military histories were 
noted.  It was stated that after service, the veteran began 
working on the family ranch and has been married to the same 
woman for 53 years.  He stated that he has begun to think 
about his war experiences more lately. He reported isolating 
himself more.  On examination, it was noted that he was well 
groomed and casually attired.  He manifested an episodic 
slight tremulousness, but no gross mannerisms or unusual 
behavior.  He appeared mildly hypervigilant.  There was no 
ritualistic or obsessive behavior.  He denied any panic 
attacks, or temper outbursts.  He reported having disrupted 
sleep.  The veteran was alert and well oriented.  Attention 
and concentration were intact as were recent and remote 
memories.  There was no evidence of disturbances in thought 
processes or content and no evidence of hallucinations or 
perceptual distortions.  His mood was anxious and depressed 
and his affect was mildly constricted.  He denied 
suicidal/homicidal ideations.  The diagnosis was, PTSD, 
chronic, delayed onset.  The GAF was 60/61.  The examiner 
noted that the symptoms varied from mild to moderate.  

VA outpatient treatment records show that in May 2003, the 
veteran underwent a psychiatry consultation.  He reported 
having nightmares.  He was noted to be alert and oriented, 
well groomed and cooperative.  

The veteran was examined by VA in August 2003.  It was noted 
that the veteran's medical records were reviewed, but that 
the claims file was not available.  He reported having 
intrusive thoughts two to three times a week as well as 
recurrent distressing dreams of the traumatic events in 
service about two times per week. It was noted that the 
veteran made efforts to avoid thoughts, feelings, and 
conversations associated with the traumatic events and he 
made efforts to avoid activities, places, and people that 
would arouse recollections of the traumatic events.  The 
veteran had feelings of detachment from others and had a 
restricted range of affect.  He had difficulty staying asleep 
nearly every night and had difficulty concentrating on a 
daily basis.  On examination, he showed no impairment in his 
thought processes or communication ability.  It was noted 
that he was not employed after retiring in 1986 due to 
physical problems.  The veteran noted that he has been 
married for 54 years and that he got along well with his wife 
and with his daughter, but not with his son.  He reported 
that he has a number of friends that live near him in 
Nebraska.   The veteran reported that he enjoyed doing yard 
work, traveling on short trips with his wife, exercising, 
reading, and watching television.  He reported that sometimes 
he goes to town to drink coffee and socialize with friends.  
On examination, he showed no impairment in his thought 
processes, no delusions, hallucinations, or inappropriate 
behavior.  There were no suicidal or homicidal thoughts, 
plans or intent.  He maintained his personal hygiene.  He was 
oriented to person, place and time.  He was noted to show 
significant impairment in his ability to concentrate and in 
his memory processes.  It was noted the he does not have 
panic attacks and does not show any evidence of any 
significant impairment in his impulse control.  He has sleep 
difficulties.  The diagnosis was, PTSD.  The GAF was 62.  

In April 2004, the veteran appeared before a hearing officer 
at the RO and gave testimony in support of his claim.  He 
reported that his disability was worsening with more frequent 
nightmares, flashbacks and intrusive thoughts.  A complete 
transcript is of record.  

The veteran was examined by VA in May 2004.  The claims file 
was reviewed.  It was noted that the veteran had not had any 
psychiatric treatment since his last VA examination in August 
2003.  He complained of nightmares several nights a month.  
He was noted to have intrusive thoughts two to three times a 
week.  He also complained of having guilt feelings.  There 
were no suicidal thoughts or attempts and he had no history 
of violence or assaultiveness.  It was noted that the veteran 
was sustaining a long-term marriage, and involvement with 
children and grand children.  Examination showed the veteran 
to be tense, and intense, with fine motor agitation.  His 
affect was tense and restricted.  His mood was haunted and 
sometimes guilty; however he denied depression, 
discouragement and hopelessness.  He was fully oriented with 
no illusory or hallucinatory experiences.  He reported mild 
memory problems, but nothing that impaired his functioning.  
The diagnosis was, PTSD, and the GAF was 57 with moderate but 
increasingly distressing and recurrent symptoms of PTSD.  

The veteran's PTSD is shown to be manifested by nightmares, 
intrusive thoughts, and guilt.  However, he is generally able 
to perform satisfactory social and occupational tasks.  
Therefore, the veteran's service-connected PTSD is at least 
30 percent disabling.  38 C.F.R. § 4.130, DC 9411.  A higher 
evaluation of 50 percent is warranted only when there is 
evidence of flattened affect; impaired speech; panic attacks 
more than once a week; difficulty understanding complex 
commands; impaired memory, judgment, and abstract thinking; 
disturbances of mood and motivation; and difficulty 
establishing and maintaining effective work and social 
relationships.

In the present case, the veteran reports suffering from 
nightmares, intrusive thoughts and guilt.  His recent GAF 
scores, which range from 57 to 62, indicate mild to moderate 
impairment in social and occupational functioning.  It is 
noted that the veteran the veteran has been able to maintain 
a relationship with his wife, children and grandchildren.  
Additionally, the veteran has been able to maintain 
relationships with friends and to engage in various leisure 
activities with others as well as solitary activities such as 
reading.  

Furthermore, there is no evidence of flattened affect, and 
the veteran denied panic attacks.  He was able to follow 
commands, and his memory was intact with only a complaint of 
mild memory problems which did not impair his functioning.  
His abstract thinking was also intact, as evidenced by his 
ability to correctly interpret proverbs.  The veteran does 
not contend, and the competent evidence of record does not 
indicate, that his judgment is impaired.

Therefore, for the reasons discussed above, the Board finds 
that the veteran's PTSD does not more nearly approximate the 
criteria required for a rating of 50 percent or more.  38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.


Extra Schedular

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2004), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2004).  

The Board finds that the veteran's disabilities do not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disabilities subject him to 
frequent periods of hospitalization or that interfere with 
his employment to an extent greater than that which is 
contemplated by the assigned ratings, as deemed appropriate 
by the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

An increased evaluation for bilateral hearing loss beyond 10 
percent is denied.  

An increased evaluation for PTSD beyond 30 percent is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


